           Case 1:19-cv-07712-GHW Document 52 Filed 06/25/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 6/25/20
------------------------------------------------------------------X
COURTNEY THOMPSON,                                                :
                                                                  :
                                                    Plaintiff, :
                                                                  :          1:19-cv-07712-GHW
                              -against-                           :
                                                                  :                ORDER
KHALICK ANTONIO CALDWELL, BILLION :
DOLLAR BABY ENTERTAINMENT, LLC,                                   :
MICHAEL AWUTE, AND JOHN DOE                                       :
                                                                  :
                                                 Defendants :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

                   On May 25, 2020, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 30 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated June 24, 2020, the parties have requested that the Court extend the deadline

for the plaintiff to apply for restoration of the case to the Court’s active calendar, or, alternatively,

for the parties to submit a stipulation of settlement and dismissal. 1 That application is GRANTED.

Accordingly, the deadline for the plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal, is

extended to July 2, 2020.

         Counsel for Plaintiff is directed to serve a copy of this order on Defendant Michael Awute


1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:19-cv-07712-GHW Document 52 Filed 06/25/20 Page 2 of 2



and to retain proof of service.

        SO ORDERED.

Dated: June 25, 2020
                                           __________________________________
                                                  GREGORY H. WOODS
                                                 United States District Judge




                                       2
